Title: To Thomas Jefferson from Jeremiah Halstead, 26 May 1805
From: Halstead, Jeremiah
To: Jefferson, Thomas


                  
                     Sur 
                     
                     Newyork Haspetol May 26 1805
                  
                  Theas fuew Lineas are to in form you that I have bin a prissnor to this Haspetol thirty two months and am Veary much in want of a freand. my Lands in Dutchus County is Valued at thirty thousand pounds I have Several Hundread Dollars Wages Due mea—may the peace of god which passs all understunding Keape you Hart and mind guyded and Governed in the Right way 
                  Sur you most Huble Serbant
                  
                     Jeramiah Halstead 
                     
                  
               